DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.
Status of the Claims
3.	The status of the claims as filed in the reply dated 7/19/2022 are as follows:
	Claim 7 is canceled,
	Claims 1-6 and 8-11 are currently pending. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1-6 and 8-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoffman et al. - (US2009/0040726 - previously cited), in view of Lee et al. - (US2008/0171647 - previously cited), further in view of Tan et al. - (US2011/0108245 - previously cited) and further in view of Rago - (US6675881 – previously cited) hereinafter referred to as “Hoffman”, “Lee”, “Tan”, and “Rago”, respectively.

Regarding Claim 1, Hoffman discloses (Figure 8) a vapor chamber structure assembly (vapor chamber shown in Figure 8 but having the structural bodies 13 formed in the upper plate rather than in the lower plate, per Paragraph 0083 stating that the structural bodies can be formed on either one of the upper and lower plates. For ease of reference plate 102 in Figure 8 is interpreted as the upper plate and plate 101 in Figure 8 is interpreted as the lower plate) comprising: 
a heat source (92, not shown in Figure 8 but consistent with that shown in Figure 1, such as a CPU per Paragraph 0108);
a main body (assembly of plates 101 & 102) formed of a metal plate (102, i.e. copper, per Paragraph 0096, lines 7-10) and a second plate (101) correspondingly closed to each other (as shown in Figure 8) to thereby together define a chamber (100) therebetween (as shown in Figure 8); 
a support structure (13) including a plurality of posts and/or hollow collar bodies (as shown in Figure 8, and per Paragraph 0085, structure 13 is in the form of plural hollow posts) formed on one face (inner face) of the metal plate (as shown in Figure 8) to protrude toward and abut against one face (inner face) of the second plate (as shown in Figure 8) with the second plate of the main body arranged in contact with the heat source (not shown in Figure 21, but consistent with that shown in Figure 1), wherein an outer surface (surface exposed to chamber 100) of the plurality of posts and/or hollow collar bodies is formed with multiple grooves (small grooves, per Paragraph 0085), 
a working fluid (20); and
a wick structure (12) located on the inner wall surfaces (faces defining chamber 100) of the chamber (as shown in Figure 8). 
Hoffman fails to teach the heat source packaged in a ceramic material.
However, Lee teaches that ceramic PGA packaging is the very common packaging used for CPU’s (per Paragraph 0006, lines 5-9) since ceramic packaging can provide high reliability and hermetic structure due to the compact binding characteristics of ceramic (per Paragraph 0005, lines 6-8) and since ceramic material provides good thermal conductivity and electrical insulation and it is thus serve as the common material for both the substrate and lid/cap of CPU’s (per Paragraph 0004, lines 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Hoffman, by packaging the heat source in a ceramic material, as taught by Lee, since ceramic packaging can provide high reliability and hermetic structure due to the compact binding characteristics of ceramic, since ceramic material provides good thermal conductivity and electrical insulation and it is thus serve as the common material for both the substrate and lid/cap of CPU’s, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.
Hoffman as modified still fails to teach wherein the material of the second plate is ceramic.
However, Tan teaches (Figure 5 with details of board 49 per board 74 in Figure 8) a vapor chamber structure (48) comprising a main body (the body of 48) formed of a metal plate (30) and a second plate (49); the metal plate and the second plate being correspondingly closed to each other to thereby together define a chamber (55) therebetween; the chamber being internally provided with a wick structure (per Paragraph 0056), and a working fluid (per Paragraph 0067). In particular, Tan teaches that heat generating components cannot be directly attached to metallic surfaces of the vapor chamber and thus a dielectric or electrically-insulating material must be used therebetween as to prevent short circuits and therefore teaches to employ ceramic as the material for the second plate (as shown in Figure 8 and per Paragraph 0073) as to allow for direct attachment of the heat generating component while avoiding bonding reliability issues and/or a decrease of thermal conductivity due to the additional dielectric or insulative layer (per Paragraph 0016).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Hoffman, by employing ceramic as the material of the second plate, as taught by Tan, for the purpose of allowing for direct attachment of the heat generating component while avoiding bonding reliability issues and/or a decrease of thermal conductivity due to the additional dielectric or insulative layer that would otherwise be needed.
Hoffman as modified would result in the ceramic plate of the main body arranged in contact with the ceramic material of the heat source (consistent with how the heat source in Hoffman is in contact with the second plate and since the heat source is now packaged in a ceramic material and since the second plate is now a ceramic plate).
Hoffman as modified still fails to teach wherein the multiple grooves intersect each other and all are arranged nonparallel to an axial direction of the support structure.
However, Rago teaches (Figure 4a) that in heat transfer applications it is old and well-known to employ multiple grooves (66 and 68) intersecting each other (as shown in Figure 4a, i.e. angled in first and second directions, per Column 4, lines 19-27) and all arranged nonparallel to an axial direction (longitudinal direction of cylinder 70 Figure 4c) of a support structure (70) for the purpose of increasing heat transfer (per Column 4, lines 27-34). Additionally and as alternative, the fact that Hoffman does not limit the orientation of the multiple grooves as to enable capillary action of the working fluid, a skilled artisan would have recognized that employing the multiple grooves in the manner taught by Rago, would have resulted in increased pumping action via capillary forces along the multiple grooves, ultimately ensuring efficient operation of the vapor chamber.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify Hoffman, by forming the multiple grooves intersecting each other and all are arranged nonparallel to an axial direction of the support structure, as taught by Rago, for the purpose of increasing heat transfer and/or for the purpose of increasing pumping action via capillary forces along the multiple grooves, ultimately ensuring efficient operation of the vapor chamber.  
Regarding Claim 2, Hoffman as modified teaches the vapor chamber structure assembly as claimed in claim 1 and further teaches wherein the wick structure is a plurality of grooves (micro grooves, per Hoffman’s Paragraph 0080).
Regarding Claim 3, Hoffman as modified teaches the vapor chamber structure assembly as claimed in claim 2 and further teaches the wick structure being made of a combination of different materials (i.e. copper and ceramic since the micro grooves would be formed on the surface of the metal-copper plate and the ceramic plate).
Regarding Claim 4, Hoffman as modified teaches the vapor chamber structure assembly as claimed in claim 1 and further teaches wherein the ceramic plate is made of aluminum oxide (aluminum oxide Al2O3 per Tan’s Paragraph 0073, first sentence), and wherein the wick structure includes multiple grooves formed on one face of the ceramic plate (micro grooves, per Hoffman’s Paragraph 0080).
The recitation of “by way of laser processing or etching” is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Hoffman as modified is the same as or makes the product claimed obvious, meeting the limitation of the claim.
Regarding Claim 5, Hoffman as modified teaches the vapor chamber structure assembly as claimed in claim 1 and further teaches wherein the support structure is connected to the ceramic plate by diffusion bonding (per Hoffman’s Paragraph 0096, last sentence, and consistent with the manner in which Tan’s connects the two plates together per Tan’s Paragraph 0074).
Regarding Claim 6, Hoffman as modified teaches the vapor chamber structure assembly as claimed in claim 1 and further teaches the support structure being formed on one face of the metal plate to protrude toward the ceramic plate and abut against and support the ceramic plate (as shown in Hoffman’s Figure 8).
The recitation of “formed… by way of punching processing or by way of cutting processing” is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Hoffman as modified is the same as or makes the product claimed obvious, meeting the limitation of the claim.
Regarding Claim 8, Hoffman as modified teaches the vapor chamber structure assembly as claimed in claim 1 and further teaches wherein the support structure is made of copper (since the metal plate is formed of copper, per Hoffman’s Paragraph 0096, lines 7-10).
Regarding Claim 9, Hoffman as modified teaches the vapor chamber structure assembly as claimed in claim 1 and further teaches wherein the metal plate is made of a copper material or an aluminum material (copper, per Hoffman’s Paragraph 0096, lines 7-10).
Regarding Claims 10 and 11, Hoffman as modified teaches the vapor chamber structure assembly as claimed in claim 1 but fails to explicitly teach whether widths of two ends of the grooves are equal to each other as to claim 10 or unequal to each other as to claim 11.
Hoffman as modified does however teach that the grooves forming the wick are formed as to effectively pump the liquid phase of the working fluid from the condensing region towards the evaporation region thus ensuring proper operation of the vapor chamber. A skilled artisan would have recognized that the width of two ends of the grooves, i.e. the widths of the two longitudinal ends of each groove, can either have the same width or different width.
Therefore, when there are a finite number of identified, predictable solutions, i.e. widths of two ends of the grooves are equal to each other as to claim 10 or unequal to each other as to claim 11, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. as to effectively pump the liquid phase of the working fluid from the condensing region towards the evaporation region thus ensuring proper operation of the vapor chamber, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int’l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the claimed invention, to further modify Hoffman, by trying to employ widths of two ends of the grooves being equal to each other as to claim 10 or being unequal to each other as to claim 11, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is within the abilities of one having ordinary skill. See MPEP 2143(I)(E).  

Response to Arguments
6.	Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive.
Applicant argues (pages 7-8) that the purposes of the combined cited references are different to the Applicant’s invention. Therefore a person of ordinary skill would not be motivated to modify in view of Tan to improve the thermal expansion coefficient compatibilities of different component in a vapor chamber structure assembly. However, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues (pages 7-8) that Rago teaches the heat transfer fin is used to increase the heat-transferring area. The slots created by the fins are used to increase thermal efficiency. This is different than Applicant’s invention which uses these slot for capillary circulation. Further since the problems to be solved and technical means to the problems in Rago and Hoffman are different there is insufficient motivation to combine. Again, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Further, increasing thermal efficiency is analogous to the teaching of Hoffman as a person of ordinary skill in the art would recognize that fins would improve the efficiency of Hoffman. 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763